COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-469-CR

LARRY JAMES TREAKLE                                                            
APPELLANT
V.
THE STATE OF TEXAS                                                                    
STATE
------------
FROM THE 297TH DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION
(1)
------------
Appellant Larry James Treakle attempts for
the third time to appeal an August 20, 1998 judgment adjudicating his guilt for
the offense of indecency with a child by contact and sentencing him to twenty
years' imprisonment. Both of appellant's prior appeals were dismissed for want
of jurisdiction. Treakle v. State, No. 2-02-00045-CR (Fort Worth May
16, 2002, no pet.) (not designated for publication); Treakle v. State, No.
2-98-00397-CR (Tex. App.--Fort Worth Apr. 15, 1999, no pet.) (not designated for
publication). We likewise dismiss this appeal for want of jurisdiction.
In a criminal case, an appeal is perfected
by the timely filing of a notice of appeal. See former Tex. R. App. P.
25.2(a) (amended effective January 1, 2003) (2)
(version in effect at time appellant's notice of appeal was due). To be timely,
the notice of appeal must be filed within thirty days after the day sentence is
imposed or suspended in open court or within ninety days if the defendant timely
files a motion for new trial. Tex. R. App. P. 26.2(a). In this case, the trial
court imposed sentence on August 20, 1998. Appellant did not file a motion for
new trial; thus, his notice of appeal was due September 21, 1998. The trial
court clerk received Appellant's third notice of appeal on October 30, 2002,
more than four years after it was due and three years after we dismissed his
previous appeals.
On December 2, 2002, we notified appellant
of our concern that we lacked jurisdiction over the appeal due to its
untimeliness and informed him that the appeal was subject to dismissal unless he
filed a response showing grounds for continuing the appeal. See Tex. R.
App. P. 44.3. Appellant filed a motion to abate the appeal as his response, but
the motion does not state grounds for reinstating or continuing the appeal.
Because appellant's third notice of appeal
is untimely, we have no basis for jurisdiction over the appeal. See Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Accordingly, we deny
the motion to abate and dismiss the appeal for want of jurisdiction.
We also order that appellant shall not
tender pro se any further documents complaining in any manner about trial court
cause number 0571794D. If appellant violates this order and tenders additional
documents pro se, the court will not file or consider them.
                                                                                       
PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and
WALKER, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED JANUARY 30, 2003]
 

1. See Tex. R. App. P. 47.4.
2. December 23, 2002 Orders of the Court of Criminal
Appeals of Texas and the Supreme Court of Texas regarding Final Approval of
Amendments to the Texas Rules of Appellate Procedure.